Citation Nr: 0722584	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-32 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to an initial compensable rating (in excess 
of 0 percent) for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from July 1960 to July 
1964.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of this remand 
was to clarify the veteran's desire to withdraw the instant 
appeal from appellate consideration, and on remand, it was 
indicated that he wished to submit his claim for the Board's 
consideration.   

The issue of the veteran's entitlement to service connection 
for tinnitus is addressed in the REMAND portion of this 
document.  Such remand is to the AMC and the veteran is 
advised that VA will notify him in the event that further 
action is required on his part.  


FINDINGS OF FACT

1.  Not more than a level I hearing impairment of the right 
ear or more than a level II hearing impairment of the left 
ear is shown by the medical data presented.  

2.  An exceptional pattern of hearing impairment is not 
indicated with respect to either ear.  


CONCLUSION OF LAW

The criteria for the assignment of an initial or staged 
compensable rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3,326, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the case at hand, the Board finds that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed to substantiate and complete 
the veteran's claim for initial rating, notice of what part 
of that evidence was to be provided by him, and notice of 
what part VA was required to obtain for the veteran were 
furnished to him in the AMC's letter of April 2006.  The 
veteran was thereby notified that he should submit all 
pertinent evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this instance, VCAA notice pertaining to the initial 
rating assigned was not issued prior to the RO's April 2004 
grant of service connection and assignment of the initial 
zero percent rating.  Notice as to disability ratings or 
effective dates pursuant to Dingess/Hartman was not provided 
to the veteran by the AMC's letter until April 2006.  
However, the veteran's claim was readjudicated by the AMC in 
November 2006.  See supplemental statement of the case (SSOC) 
issued in January 2007; Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC or SSOC to cure timing of a 
notification defect); see also Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007).  Thus, it is determined that 
prejudice would not result to the veteran were the Board to 
enter a final decision as to the matter herein addressed on 
its merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record does includes examination and 
treatment records compiled by VA and non-VA sources.  As 
well, the veteran was afforded a VA audiological examination 
during the course of the instant appeal, findings from which 
are extensive and detailed, such that they permit the Board 
to rate the disability in question fairly and accurately.  
Given that there is ample competent evidence of record to 
render an appellate decision, there is no duty to provide any 
further examination or to obtain a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The record reflects that service connection for bilateral 
hearing loss was established by the RO in a rating decision 
of April 2004.  At that time, a 0 percent rating was assigned 
under DC 6100 for his bilateral hearing loss, effective from 
February 27, 2004.  Given the fact that the veteran timely 
filed a notice of disagreement in July 2004 with the initial 
rating assigned, the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999) is applicable.  Under Fenderson, at the time 
of an initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found.  In view of the foregoing, there is presented but one 
question for review, that of entitlement to an initial rating 
in excess of 0 percent for bilateral hearing loss from 
February 27, 2004.  

It is the veteran's primary contention on appeal that he is 
entitled to a compensable rating for his bilateral hearing 
loss, based on his inability to hear sounds in the high 
ranges, including women's and children's voices, as well as 
television and movies.  Allegations are also advanced, to the 
effect that appropriate consideration has not been accorded 
the findings furnished by his private audiologist.

For the purpose of rating the veteran's hearing loss, it is 
noted that the applicable criteria call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests.  38 C.F.R. § 4.85.  Such 
results are then charted at 38 C.F.R. § 4.85, Tables VI and 
VII.  In order to establish entitlement to an increased 
evaluation for hearing loss, certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss must be met.  Disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from 0 to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
for unilateral service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.

The only indications of examination or treatment of the 
veteran's hearing loss applicable to this claim are that 
provided by private audiological reports of February 2004, 
the report of a VA audiological examination in April 2004, 
and through evaluation of his auditory acuity by VA in 
November 2004.  A private medical professional noted in his 
February 2004 report that the veteran required use of 
bilateral hearing aids due to a sensorineural, high frequency 
hearing loss of both ears.  However, the audiological testing 
undertaken at that time did not include speech discrimination 
testing using the Maryland CNC (consonant-nucleus-consonant) 
protocol, but rather use of the Central Institute for the 
Deaf (CID) W22 Word Lists 1A and 2A.  To that extent, the 
private audiological testing of February 2004 does not 
conform to the testing protocol by which VA is obligated 
under existing regulation to rate the veteran's service-
connected hearing loss, and, as such, consideration of 
February 2004 results is barred.  See 38 C.F.R. § 4.85(a).

On VA audiological testing in April 2004, the attending 
audiologist reported average pure tone thresholds of 48 
decibels for the right ear and 46 decibels with respect to 
the left ear.  Speech recognition scores using the Maryland 
CNC word list were 92 percent for the right ear and 84 
percent for the left ear.  No findings indicative of an 
exceptional pattern of hearing impairment, as set forth by 38 
C.F.R. § 4.86, were indicated.  

When evaluated as a VA outpatient in November 2004, the 
veteran reported no significant changes since he was last 
evaluated for VA compensation purposes in April 2004.  
Results from audiological testing in November 2004 were found 
by the examiner to reflect very little change in pure tone 
status when compared to prior scores.  Speech recognition 
scores in quiet were noted to be excellent in both ears.  
Overall, audiometric testing was found to indicate the 
presence of a moderate to severe sensorineural hearing loss 
of the right ear and a moderate to moderately severe 
sensorineural hearing loss of the left ear.  Other VA 
outpatient records indicate that the veteran was furnished VA 
hearing aids in January 2005.  

In her statement, received by VA in February 2006, the 
veteran's spouse offered her recollection that the veteran 
had been bothered by hearing loss since she met him in 1975.  
She further indicated that both she and her husband had 
suffered through the years due to his hearing loss.  

Notice is taken that the RO in assigning a 0 percent rating 
for the veteran's bilateral hearing loss interpreted the 
graphical data provided by VA through its audiological 
evaluation in April 2004, indicating the existence of level I 
hearing in the right ear and level II hearing in the left 
ear.  See 38 C.F.R. § 4.85, Table VI.  In combining level I 
hearing for the right ear with level II hearing for the left 
ear in 38 C.F.R. § 4.85, Table VII, a 0 percent rating was 
assigned under DC 6100.

There is no basis for the assignment of a compensable rating 
for the veteran's bilateral hearing loss under DC 6100 at any 
point in time from February 27, 2004, to the present.  
Fenderson, supra.  Notation is also made that there is no 
showing of an exceptional hearing impairment under 38 C.F.R. 
§ 4.86 involving either ear by the findings presented and 
that the record does not otherwise indicate the existence of 
any greater auditory impairment than that reflected by the 
designations of level I hearing of the right ear and level II 
hearing of the left ear.   

The Board has considered the veteran's statements regarding 
high frequency hearing loss.  However, as noted above, 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann, supra.  The audiological data 
presented do not permit the assignment of a schedular 
compensable evaluation from February 27, 2004.

As a preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable and 
the claim for an initial or staged compensable rating for 
bilateral hearing loss must be denied.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial or staged compensable rating for bilateral hearing 
loss is denied.


REMAND

Service connection for tinnitus was denied by the RO in its 
rating decision of June 2005.  In his substantive appeal of 
September 2005 regarding his claim for an initial compensable 
rating for bilateral hearing loss, the veteran also expressed 
disagreement with the denial of service connection for 
tinnitus.  Inasmuch as an SOC relating thereto was not 
thereafter prepared and furnished to him, remand of this 
matter is required for issuance of the statement of the case.  
See Manlincon v. West 12 Vet. App. 238 (1999). 

Accordingly, this matter is REMANDED for the following:

Furnish to the veteran an SOC addressing 
the issue of his entitlement to service 
connection for tinnitus.  The veteran is 
hereby notified that he can only perfect 
an appeal as to that matter by filing a 
timely VA Form 9, Appeal to the Board of 
Veterans' Appeals, within 60 days of the 
RO's issuance of the SOC.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded to the 
RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim(s) in question as a result of 
this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


